                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

CARMEN McALPIN CLARKE,                    )
                                          )
                  Plaintiff,              )
            v.                            )               Civil Action No. 2008-0086
                                          )
MARRIOTT INTERNATIONAL, INC.,             )
ROYAL ST. KITTS BEACH RESORT, LTD., )
and LUXURY HOTELS INTERNATIONAL           )
MANAGEMENT ST. KITTS, LTD.                )
f/k/a MARRIOTT ST. KITTS MANAGEMENT )
COMPANY, INC.,                            )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Lee J. Rohn, Esq.,
Mary Faith Carpenter, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Andrew C. Simpson, Esq.,
Emily Shoup, Esq.,
St. Croix, U.S.V.I.
        For Defendant Marriott International, Inc.

Michael J. Sanford, Esq.,
Thomas G. Kraeger, Esq.,
Bruce D. Specter, Esq.,
St. Croix, U.S.V.I.
        For Defendants Luxury Hotels International Management St. Kitts, Ltd.
        and Royal St. Kitts Beach Resort, Ltd.

                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court following the Court’s May 26, 2017 Order and

accompanying Memorandum Opinion (Dkt. Nos. 381, 382) granting Plaintiff Carmen McAlpin

Clarke’s (“Plaintiff”) Motion for Reconsideration (Dkt. No. 355) and vacating the Court’s prior
Order and accompanying Memorandum Opinion (Dkt. Nos. 352, 353) granting summary judgment

in favor of Defendants Marriott International, Inc. (“Marriott”), Royal St. Kitts Beach Resort, Ltd.

(“Royal St. Kitts”) and Luxury Hotels International Management St. Kitts, Ltd. f/k/a Marriott St.

Kitts Management Company, Inc. (“Luxury Hotels”) (collectively, “Defendants”). In light of an

argument raised by Marriott in response to Plaintiff’s Motion for Reconsideration that the law of

St. Christopher and Nevis (hereinafter, “St. Kitts”)—as opposed to Virgin Islands law—applies in

this case, the Court ordered supplemental briefing on the choice of law issue. (Dkt. No. 378). After

briefing by the parties (Dkt. Nos. 383, 384, 386, 387), a status conference was held on August 14,

2018.

        For the reasons that follow, the Court finds that St. Kitts premises liability law governs this

case. The Court further finds that the analysis applied by the Court in its Memorandum Opinion

granting summary judgment in favor of Defendants (Dkt. No. 353) remains valid under St. Kitts

premises liability standards. Accordingly, the Court will enter summary judgment in favor of

Defendants and will dismiss Plaintiff’s claims.


                  I.       FACTUAL AND PROCEDURAL BACKGROUND

        This case arises out of a slip and fall incident occurring in a bathtub at the St. Kitts Marriott

Resort and Royal Beach Casino on St. Kitts on June 27, 2008. Plaintiff’s First Amended Complaint

(Dkt. No. 63) brings tort claims in negligence against Defendants. Plaintiff maintains that

Defendants breached their duty of care to Plaintiff by negligently failing to have bathmats in the

bathtubs at the St. Kitts hotel and by failing to warn Plaintiff about the unsafe condition of the

bathtub, resulting in Plaintiff’s fall and injuries.

        Defendants jointly filed a Motion for Summary Judgment on the merits of Plaintiff’s

negligence claims (Dkt. No. 234), which the Court granted (Dkt. Nos. 353, 354). The Court

                                                       2
concluded that Plaintiff could not establish that Defendants owed her a duty as a matter of law

because the slipperiness of a bathtub is a known and obvious danger. (Dkt. No. 353 at 10-13).

Although Defendants—as landowners and managers—were liable for injuries caused by hidden

and dangerous conditions, they were not liable for physical harm caused by a condition whose

danger is known and obvious. Id. at 15.

       Plaintiff thereafter filed a Motion for Reconsideration of the Court’s decision (Dkt. No.

355), which she subsequently supplemented (Dkt. No. 371). In her supplemental memorandum,

Plaintiff argued that the Virgin Islands Supreme Court’s opinion in Machado v. Yacht Haven, 61

V.I. 373 (2014), marked an intervening change in the controlling law applicable to Defendants’

Motion for Summary Judgment. (Dkt. No. 371 at 1). The Court agreed, finding that the Machado

Court had instructed that “the soundest common law rule for the Virgin Islands . . . is that the

foreseeability of harm ‘is the touchstone of the existence of a land possessor’s duty of reasonable

ordinary care.’” (Dkt. No. 382 at 8-9 (quoting Machado, 61 V.I. at 384)). The Court concluded

that—after Machado—the proper inquiry in a negligence case under Virgin Islands law “is

whether a reasonable jury could conclude that Defendants should have foreseen that Plaintiff could

slip and sustain injuries while using the bathtub and should have taken reasonable steps to prevent

such injuries.” Id. at 9. Because the Court did not apply the foreseeability test set forth in Machado

in ruling on Defendants’ Motion for Summary Judgment, but rather concluded that no duty of care

existed because the risks associated with the bathtub were open and obvious to Plaintiff, the Court

determined that its decision to grant Defendants’ Motion for Summary Judgment was incompatible

with the new Machado standard. Id. at 9-11. The Court further determined that the Machado

decision made clear that the Virgin Islands’ comparative negligence statute, 5 V.I.C. § 1451(a),

and “its inherent abolition of the implied assumption of risk concept impacts a court’s inquiry



                                                  3
regarding both breach and duty.” Id. at 14 (emphasis added). Therefore, the Court’s decision

“[d]ismissing Plaintiff’s claim at summary judgment because the bathtub presented an open and

obvious risk without evaluating whether Plaintiff’s injury was foreseeable ‘inappropriately

place[d] the focus of attention on the plaintiff’s actions alone’” in contravention of the dictates of

Machado. Id. at 14.

       Applying the Machado standard, the Court determined that, when viewed in the light most

favorable to Plaintiff, “a reasonable jury could conclude that Defendants should have foreseen that

Plaintiff’s normal use of the shower could cause her injuries—especially in light of [] past slip and

fall incidents. Moreover, it is for the jury to decide any reasonable steps that Defendants should

have taken to prevent Plaintiff’s injuries.” Id. at 16. Accordingly, the Court vacated its earlier

decision granting Defendants’ motion for summary judgment. Id. at 17.

       Because it concluded that further briefing on the issue was necessary, the Court deferred

pending further briefing its consideration of an argument raised by Marriott in response to

Plaintiff’s Motion for Reconsideration that St. Kitts law—as opposed to Virgin Islands law—

governs this case. Specifically, Marriott—now joined by all Defendants—argues that Defendants

are entitled to summary judgment regardless of the Machado decision because (1) St. Kitts law

governs this case; and (2) as was the case under Virgin Islands law before Machado was decided,

the occupier of a premises owes no duty to protect against “open and obvious dangers” under St.

Kitts law. (Dkt. No. 382 at 17). The parties’ briefs have been submitted and the matter is ripe for

adjudication.




                                                  4
                                      II.     DISCUSSION

        A.      Waiver or Estoppel

        Before turning to the substantive issues raised by the choice of law question, the Court

addresses Plaintiff’s argument that Defendants waived or should be estopped from advancing an

argument that St. Kitts law applies in this case. The Court disagrees.

        Plaintiff argues that Defendants waived their opportunity to argue that St. Kitts law should

apply by failing to timely comply with the requirements established by Federal Rule of Civil

Procedure 44.1 (“Rule 44.1”) where a party intends to rely on foreign law. (Dkt. No. 383 at 2).

Plaintiff further argues that Defendants’ failure to timely submit an expert report or other evidence

to fulfill their burden of proving the foreign law of St. Kitts bars Defendants from arguing that St.

Kitts law should apply. Id. at 3. Alternatively, Plaintiff contends that Defendants should be

judicially estopped from changing their position at this point in the litigation with respect to

whether a conflict exists between Virgin Islands and St. Kitts law, as Defendants acknowledged

in their briefing at summary judgment that the law of negligence is the same in the Virgin Islands

and St. Kitts. Id. at 5-7.

        Rule 44.1 provides:

        A party who intends to raise an issue about a foreign country’s law must give notice
        by a pleading or other writing. In determining foreign law, the court may consider
        any relevant material or source, including testimony, whether or not submitted by
        a party or admissible under the Federal Rules of Evidence. The court’s
        determination must be treated as a ruling on a question of law.

FED. R. CIV. P. 44.1. As observed by the Second Circuit, while Rule 44.1 “requires that the parties

give notice of the intent to raise foreign law, the Advisory Committee’s Notes make clear that

Congress deliberately declined to provide ‘any definite limit on the party’s time for giving the

notice of an issue of foreign law.” Rationis Enterprises Inc. of Panama v. Hyundai Mipo Dockyard


                                                 5
Co., 426 F.3d 580, 585 (2d Cir. 2005) (quoting FED. R. CIV. P. 44.1 Advisory Committee’s Notes).

Indeed, the Advisory Committee’s Notes recognize that “in some cases the [foreign law] issue may

not become apparent until the trial and notice then given may still be reasonable.” FED. R. CIV. P.

44.1, Advisory Committee’s Notes. To determine whether a party has given reasonable notice that

it intends to raise an issue of foreign law, courts should consider “[t]he stage which the case had

reached at the time of the notice, the reason proffered by the party for his failure to give earlier

notice, and the importance to the case as a whole of the issue of foreign law sought to be

raised[.]” Id.

        Defendants first identified their intent to raise an issue of foreign law in their respective

Answers to Plaintiff’s First Amended Complaint, wherein they each asserted that “[t]he

substantive law of St. Kitts-Nevis, West Indies governs this matter.” (Dkt. No. 64 at 4, Dkt. No.

95 at 4; Dkt. No. 102 at 4). The Court finds that by including this assertion in their Answers,

Defendants satisfied the notice requirement provided by Rule 44.1. See Rationis Enterprises, 426

F.3d at 586 (to satisfy Rule 44.1, “a litigant must provide the opposing party with reasonable notice

that an argument [involving foreign law] will be raised, but . . . need not flesh out its full argument

at [that] stage”) (citing Charles Alan Wright & Arthur R. Miller, FED. PRAC. AND PROC. § 2443,

(2d ed.1994)). This is particularly true here where, as described further below, a distinction

between the law of negligence in St. Kitts and the Virgin Islands did not arise until after the parties

submitted their summary judgment briefings.

        The Court also finds that Defendants did not waive their right to argue that St. Kitts law

controls by failing to file an expert opinion or other evidence pertinent to the determination of St.

Kitts’ negligence law at an earlier stage in the proceedings. Plaintiff’s argument that Defendants

were required to file an expert opinion on this issue by the December 15, 2011 deadline established



                                                  6
by the Court for the identification of experts and submission of expert reports pursuant to Federal

Rule of Civil Procedure 26(a)(2) (“Rule 26(a)(2)”) is misplaced. (See Dkt. No. 383 at 3). As

Defendants point out, Rule 26(a)(2) pertains to the disclosure of expert testimony that a party

intends to introduce at trial. FED R. CIV. P. 26(a)(2)(A). Rule 44.1 makes clear, however, that the

determination of foreign law—here, St. Kitts negligence law—is not a jury question, but instead a

question of law for the Court. FED. R. CIV. P. 44.1 (“The court’s determination [of foreign law]

must be treated as a ruling on a question of law.”). Accordingly, Defendants were not bound by

the deadline established by the Court for expert witness disclosures under Rule 26(a)(2) with

respect to the foreign law question at issue here.

       The Court further finds that the fact that Defendants previously took the position that there

was no conflict between Virgin Islands and St. Kitts negligence law does not estop Defendants

from arguing that there is currently a conflict between Virgin Islands and St. Kitts law. Defendants

argue that—although the parties agreed prior to the Virgin Islands Supreme Court’s ruling in

Machado that there was no conflict between Virgin Islands and St. Kitts law—“Machado was a

sea change in Virgin Islands law,” and that “[a]fter Machado was decided, St. Kitts law and Virgin

Islands law were no longer materially the same” with respect to the question of a landowner’s duty

to prevent injuries from open and obvious dangers. (Dkt. No. 384 at 7). Indeed, the Court

recognized as much in its Memorandum Opinion granting Plaintiff’s Motion for Reconsideration,

in which it noted that the Virgin Islands Supreme Court’s decision in Machado marked an

intervening change in the controlling law on negligence in the Virgin Islands. It therefore comes

as no surprise that Defendants now contend that there is a conflict of laws following the Machado

Court’s conclusion that the foreseeability of harm to a plaintiff is the touchstone of a land

possessor’s duty of care, regardless of whether a condition on the land was open and obvious.



                                                     7
        For all of the foregoing reasons, the Court finds that Defendants neither waived nor are

estopped from advancing their arguments that there is a conflict between Virgin Islands and St.

Kitts negligence laws, and that St. Kitts law should apply here.


        B.       Determination of St. Kitts Law

        Before the Court can consider whether a conflict exists between the law of the Virgin

Islands and the law of St. Kitts, it must be able to make a determination of St. Kitts premises

liability law.

        “[T]he determination of foreign law in the federal courts is a question of law to be resolved

by reference to any relevant information, including that provided by expert witnesses.” Grupo

Protexa, S.A. v. All Am. Marine Slip, a Div. of Marine Office of Am. Corp., 20 F.3d 1224, 1239

(3d Cir. 1994) (citing FED. R. CIV. P. 44.1; Merck & Co. v. U.S. Int'l Trade Comm'n, 774 F.2d 483,

488 (Fed. Cir. 1985)). While Rule 44.1 provides district courts with “broad authority to conduct

their own independent research to determine foreign law,” it “imposes no duty upon them to do

so.” Bel-Ray Co. v. Chemrite (Pty) Ltd., 181 F.3d 435, 440 (3d Cir. 1999) (citations omitted).

Accordingly, “the burden of adequately proving foreign law to enable the court to apply it in a

particular case” generally falls on the parties, and courts will apply the forum’s law where the

parties fail to satisfy that burden. Id. (citations omitted).

        Defendants argue that the law of St. Kitts recognizes the “traditional” common law rule

that the occupier of a premises owes no duty to protect an invitee from an open or obvious danger

on the premises. (Dkt. No. 384 at 6). In support of this contention, Defendants offer the affidavit

of Dustin Delany, a lawyer who Defendants represent is admitted to practice in St. Kitts. (Dkt. No.

384-1). In his affidavit—which the Court may consider as “relevant information” in the




                                                    8
determination of foreign law pursuant to Rule 44.1 1—Mr. Delany represents that because “[t]here

is no statutory provision governing occupiers’ liability in St. Kitts,” common law negligence

principles control. Id. at 1. Pointing to various decisions of the Eastern Caribbean Supreme Court,

Mr. Delany asserts that the common law rule applied to premise occupiers in St. Kitts is that “an

occupier . . . owes an invitee or a guest a duty to exercise reasonable care to prevent damage to the

invitee from an unusual danger known to the occupier or of which the occupier ought to have

known,” but does not owe a duty to protect against “usual” dangers. Id. at 4 (emphasis added). 2

       Eastern Caribbean Supreme Court caselaw provided by Defendants supports this

articulation of the duty of care owed by a premises occupier to invitees or guests under the common

law as applied in St. Kitts. The Court finds the Eastern Caribbean Supreme Court’s decision in

Barratt v. Hawksbill Unlimited, Claim No. ANUHCV 2009/0343 (Eastern Caribbean Sup. Ct.,

Antigua and Barbuda, Jan. 25, 2012), to be particularly instructive.

       In Barratt, a plaintiff brought a claim in negligence against the owners of a hotel in

Antigua, alleging that injuries she sustained after falling down a hotel stairwell were caused by the

hotel’s negligence. The Eastern Caribbean Supreme Court, applying common law principles,

observed: “At common law, the occupier of a premises owes an invitee a duty to exercise


1
 While it rejects Plaintiff’s argument that Mr. Delany’s opinion should be disregarded for purposes
of determining St. Kitts law (Dkt. No. 387 at 14-15), the Court notes that it has not relied solely
on Mr. Delany’s opinion in determining St. Kitts law, but instead has relied heavily on the
supporting caselaw offered by both parties, which stands on its own as it relates to the Court’s
determination of St. Kitts law. This caselaw provides a sufficient basis for the Court’s
determination of St. Kitts law, as reflected herein.
2
  As represented by Mr. Delany, the Eastern Caribbean Supreme Court is the superior court of
record for the Member States of the Organisation of Eastern Caribbean States—which includes St.
Kitts. (Dkt. No. 384 at 4). The Eastern Caribbean Supreme Court has “unlimited jurisdiction in the
Member States,” and its “interpretation of law in any one of the Member States is of equal
applicable force in any of the other Member States across the region.” Id.; see also ORGANISATION
OF EASTERN CARIBBEAN STATES, Institutions of the OECS, https://www.oecs.org/institutions-of-
the-oecs (last visited Aug. 16, 2019).
                                                 9
reasonable care to prevent damage to the invitee from an unusual danger known to the occupier or

of which the occupier ought to have known.” Id. at ¶ 23. The Eastern Caribbean Supreme Court

specifically noted that “the occupier’s duty is not an absolute duty to prevent any damage to

plaintiff, but is a lesser one of using reasonable care to prevent damage to the plaintiff from an

unusual danger of which the defendant knew or ought to have known, and of which the plaintiff

did not know or which he could not have been aware.” Id. at ¶ 26; see also Smith v. Smith, Claim

No. BVIHCV 0018/2003, at ¶ 8 (Eastern Caribbean Sup. Ct., British Virgin Islands, May 18, 2005)

(recognizing that the duty owed by a premises occupier is one of “reasonable care to ensure that

an invitee is not injured by an unusual danger on the premises of which the occupier knows or

should have known”). An “unusual danger,” in turn, is a danger that “is not usually found in

carrying out the task o[r] fulfilling the function which the invitee has in hand[.]” Id. at ¶ 24; see

also Smith, Claim No. BVIHCV0018/2003, at ¶ 8 (defining an “unusual danger” as “one that is

not usually found in carrying out the task or fulfilling the function for which the invitee entered

the premises.”)). The Eastern Caribbean Supreme Court went on to hold that neither the absence

of railings in the stairwell nor the absence of emergency lights could be considered an “unusual

danger” for purposes of establishing the hotel’s duty of care to plaintiff. Id. at ¶ 59.

       The Court finds that Defendants have put forward sufficient evidence through Mr. Delany’s

affidavit and independently through supporting Eastern Caribbean Supreme Court caselaw from

which the Court may conclude that—under the common law principles applied in St. Kitts—the

duty of care owed by a premises occupier to an invitee is a duty to use reasonable care to protect

against “unusual dangers” of which the occupier was or should have been aware and of which the

plaintiff was not or could not have been aware. In other words, Defendants have adequately proven

St. Kitts law, so as to enable the Court to apply St. Kitts law in this case.



                                                  10
       C.      Whether a Conflict of Law Exists

       Having determined that the duty of care owed by a premises occupier under the law of St.

Kitts is a duty to use reasonable care to protect against “unusual dangers” of which the occupier

was or should have been aware and of which the plaintiff was not or could not have been aware,

the Court next considers whether there is a conflict between Virgin Islands and St. Kitts law.

       The Court notes as an initial matter that the parties agreed prior to the Virgin Islands

Supreme Court’s decision in Machado that there was no conflict between the applicable negligence

law of the Virgin Islands and St. Kitts. Nonetheless—despite Plaintiff’s argument in support of

her Motion for Reconsideration that the Virgin Islands Supreme Court’s holding in Machado

marked an intervening change in controlling law (Dkt. No. 371 at 1)—Plaintiff now contends that

there continues to be no conflict between the negligence law of the Virgin Islands and St. Kitts

even in the wake of Machado.

       In support of this assertion, Plaintiff points outs that the basic elements of a negligence

claim are the same in the Virgin Islands and St. Kitts. (Dkt. No. 383 at 7-8). Namely, in both the

Virgin Islands and St. Kitts, a plaintiff must establish a duty owed by defendant, breach of that

duty, causation, and damages. Id. (citing Antilles Sch. v. Lembach, 64 V.I. 400, 410 (2016); Cleston

Maynard v. Wayne Jeffers, Claim No. NEVHCV2004/0131 (Eastern Caribbean Sup. Ct., St.

Christopher and Nevis, Dec. 18, 2015)). Plaintiff contends that—as is the case in the Virgin Islands

under Machado—the foreseeability of a plaintiff’s injuries is incorporated as an element of a

negligence claim in St. Kitts. Id. at 8 (citing Anne Marie Clarke v. Reese Liburd, Claim No.

SKBHCV2014/0213 (Eastern Caribbean Sup. Ct., St. Christopher and Nevis, July 29, 2016)). She

therefore argues that—under the law of both jurisdictions—a genuine dispute exists as to “whether

Defendants should have foreseen that Plaintiff could slip and sustain injuries while using the



                                                11
bathtub and should have taken reasonable steps to prevent such injuries,” thereby precluding

summary judgment for Defendants. Id. (quoting Dkt. No. 377 at 9).

       Plaintiff’s observation that the basic elements of a negligence claim are the same in both

jurisdictions fails to appreciate that the law of the Virgin Islands and the law of St. Kitts have

diverged in the wake of Machado with respect to the standard applied in premises liability

actions—and specifically, with respect to the scope of a landowner’s duty of care to entrants on a

property. While St. Kitts continues to apply a traditional tripartite common law premises liability

approach and limits a landowner’s duty of care to the duty to take reasonable measures to protect

an invitee from “unusual dangers” of which the invitee was not or could not have been aware, the

Virgin Islands has specifically abandoned the traditional approach in favor of an analysis that

focuses on the foreseeability of a plaintiff’s injury as the “touchstone of premises liability”—

including the question whether a landowner owes a duty to protect against such injury. See Aubain

v. Kazi Foods of V.I., Inc., 2019 WL 1421188, at *3 (V.I. Mar. 18, 2019) (recognizing that the

Virgin Islands employs a “foreseeability [analysis] to determine the duty of care in premises

liability actions”) (citing Machado, 61 V.I. at 386). 3 Thus, although the basic elements of a

negligence claim—including the requirement that damages sustained by a plaintiff be reasonably

foreseeable—are the same in both jurisdictions, the laws of the two jurisdictions diverge with

respect to the scope of a landowner’s duty of care in premises liability cases.




3
  In fact, the Virgin Islands Supreme Court case to which Plaintiff cites for the proposition that
there is no distinction between the law of the two jurisdictions recognizes this change in the
premises liability analysis applied in the Virgin Islands in the wake of Machado. See Lembach, 64
V.I. at 409 (“In the context of a negligence claim based on a premises-liability theory, this Court
has eliminated the traditional common-law distinction between invitees, licensees, and trespassers,
and has instead concluded ‘that the foreseeability of harm is the touchstone of [a land possessor’s]
duty.’”) (quoting Machado, 61 V.I. at 384).
                                                12
        The Court thus concludes that a conflict exists between the law of the Virgin Islands and

the law of St. Kitts on the issue of a landowner’s duty of care in a premises liability action. In the

Virgin Islands, a landowner owes a duty to take reasonable care to protect against foreseeable harm

to an entrant on his property. The fact that a danger may be “open or obvious” or “usual” does not

absolve a landowner of this duty. Machado, 61 V.I. 386. In St. Kitts, on the other hand, a landowner

owes a duty of reasonable care to prevent damage to a plaintiff only from “an unusual danger of

which the defendant knew or ought to have known, and of which the plaintiff did not know or

which he could not have been aware.” Barratt, Claim No. ANUHCV 2009/0343, at ¶ 26. The fact

that a danger may be “open or obvious” or “usual” would therefore absolve the landowner of this

duty: the danger would not be “unusual,” and it would not be one of which the plaintiff “could not

have been aware.” Id. Accordingly, a conflict of law clearly exists between the respective premises

liability laws in the Virgin Islands and St. Kitts.


        D.      Choice of Law

        Because a conflict of law exists, the Court turns to the issue of which jurisdiction’s law to

apply in this case. Virgin Islands choice of law principles apply to this determination. See Klaxon

Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941) (federal courts apply the forum state’s

conflict of law principles in diversity cases). However, because the Virgin Islands Supreme Court

has not opined on the issue of which choice of law principles apply in the Virgin Islands following

its decision in Banks v. Int'l Rental & Leasing Corp., 55 V.I. 967 (2011), the parties contend that

the Court must perform a Banks analysis to identify the soundest choice of law rule for the Virgin

Islands. 4


4
  In Banks v. Int'l Rental & Leasing Corp., 55 V.I. 967 (2011), the Virgin Islands Supreme Court
held that the Virgin Islands Legislature—by reposing “the supreme judicial power of the Territory”
in the Virgin Islands Supreme Court—had established the Virgin Islands Supreme Court’s “power
                                                  13
        United States jurisdictions have adopted a variety of choice of law approaches. Under the

traditional rule of lex loci delicti, the parties’ rights in personal injury actions are governed by the

law of the place where the injury occurred. Lacey v. Cessna Aircraft Co., 932 F.2d 170, 187 (3d

Cir. 1991); RESTATEMENT (FIRST) OF CONFLICT OF LAWS § 378 (1934). A majority of jurisdictions

have abandoned the traditional rule in favor of the approach outlined in the Restatement (Second)

of Conflict of Laws (“Second Restatement”), which maintains a presumption that the parties’

rights are governed by the law of the state where an injury occurs “unless, with respect to the

particular issue, some other state has a more significant relationship . . . to the occurrence and the

parties.” RESTATEMENT (SECOND)         OF   CONFLICT    OF   LAWS § 146 (1971); see Symeon C.

Symeonides, Choice of Law in the American Courts in 2017: Thirty-First Annual Survey, 66 AM.

J. COMP. L. 1, 60 (2018) (surveying the choice-of-law approaches in the fifty states, the District of

Columbia, and Puerto Rico, and concluding that 25 jurisdictions have adopted the Second




to both interpret local law and modify the common law.” Id. at 978 (quoting 4 V.I.C. § 21)
(additional citations omitted). The Banks Court further held that 4 V.I.C. § 21 superseded and
altered the mandate contained in 1 V.I.C. § 4 that “[t]he rules of the common law, as expressed in
the restatements of the law approved by the American Law institute . . . shall be the rules of
decision in the courts of the Virgin Islands in cases to which they apply, in the absence of local
laws to the contrary.” Id. at 972, 979 (quoting 1 V.I.C. § 4). Accordingly, the Banks Court held
that the Virgin Islands Supreme Court—and, in the absence of binding precedent, the Superior
Court—“may determine the common law without automatically and mechanistically following the
Restatements.” Id. at 979 (citations omitted).

In the wake of Banks and in the absence of Virgin Islands Supreme Court precedent on a common
law rule, courts in the Virgin Islands now conduct what has become known as a “Banks analysis”
to determine which legal standard to adopt. Gumbs-Heyliger v. CMW & Assocs. Corp., 73 F. Supp.
3d 617, 625 (D.V.I. 2014) (citing Better Bldg. Maint. of the V.I., Inc. v. Lee, 60 V.I. 740, 757
(2014); Gov't of the V.I. v. Connor, 60 V.I. 597, 603 (2014)). In conducting a Banks analysis,
courts balance “three non-dispositive factors”: “(1) whether any [local or federal] courts [in the
Virgin Islands] have previously adopted a particular rule; (2) the position taken by a majority of
courts from other jurisdictions; and (3) most importantly, which approach represents the soundest
rule for the Virgin Islands.” Id. (quoting Simon v. Joseph, 59 V.I. 611, 623 (2013)) (internal
citation omitted) (alteration in original).
                                                  14
Restatement approach). Other jurisdictions perform a “government interest analysis,” which

entails an identification of “the state policies underlying each law in conflict” and a determination

as to “which state’s policy would be advanced by having its law apply.” In re Air Crash Disaster

at Washington, D.C. on Jan. 13, 1982, 559 F. Supp. 333, 342 (D.D.C. 1983) (citation omitted). 5

Still other jurisdictions combine these analyses into a “hybrid approach” incorporating both the

Second Restatement’s “significant relationships” test and an “interest analysis” that considers

states’ policy interests with respect to a controversy. Lacey, 932 F.2d at 187 (quoting Melville v.

American Home Assurance Co., 584 F.2d 1306, 1311 (3d Cir. 1978)).

        Virgin Islands courts in pre-Banks cases generally applied the Second Restatement

approach. See, e.g., Berry v. Am. Airlines, Inc., 2000 WL 34205757, at *1 (D.V.I. Aug. 28,

2000), aff’d, 263 F.3d 157 (3d Cir. 2001) (applying § 146 of the Second Restatement to determine

the applicable law in a personal injury case); Benjamin v. E. Airlines, Inc., 1981 WL 704969, at

*2 (D.V.I. July 2, 1981) (noting that 1 V.I.C. § 4 directs Virgin Islands courts to apply the

restatements of the law absent contrary local laws, and applying § 146 of the Second Restatement

in a personal injury case). Defendants contend that this approach continues to represent the

soundest rule for the Virgin Islands under a Banks analysis, and should therefore be applied in this

case. (Dkt. No. 386 at 7-9). Plaintiff, on the other hand, argues that the soundest choice of law

approach is the hybrid approach applied by Pennsylvania courts, and encourages the Court to adopt

that approach here. (Dkt. No. 383 at 20-25). 6



5
  Jurisdictions that apply a “government interest analysis” still look to the Second Restatement’s
“most significant relationship” test for guidance, but consider the state with the “most significant
relationship” to be “the state with the greatest interest in applying its law to the issue[.]” In re Air
Crash Disaster, 559 F. Supp. at 342.
6
 The Court notes generally that—although approaches such as those adopted by the Pennsylvania
courts have been described as a “hybrid”—it is difficult to discern any significant distinction
                                                  15
       As discussed below, it is unnecessary for the Court to decide which choice of law approach

represents the soundest rule for the Virgin Islands in this case because—regardless of the approach

adopted—the outcome is the same in this instance.


                   1.          Second Restatement Approach

       As noted above, the Second Restatement approach to the choice of law analysis in personal

injury cases establishes a presumption that the law of the jurisdiction where the injury occurred

will apply. RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 146 (1971); see also Berry, 2010

WL 3405757 at *1. Because the injury here occurred in St. Kitts, the Second Restatement

presumption points to the law of St. Kitts as the applicable law.

       The presumption may be overcome, however, in cases where another jurisdiction has a

more significant relationship to the occurrence and the parties. Id. Whether another jurisdiction

has a more significant relationship so as to overcome the presumption is determined by considering

the contacts set forth in § 145 along with the “cornerstone principles” contained in § 6 of the

Second Restatement. P.V. ex rel. T.V. v. Camp Jaycee, 962 A.2d 453, 461 (N.J. Sup. Ct. 2008). 7

       The contacts identified in § 145 of the Second Restatement are: “(a) the place where the

injury occurred, (b) the place where the conduct causing the injury occurred, (c) the domicil,

residence, nationality, place of incorporation and place of business of the parties, and (d) the place


between this “hybrid” approach and the Second Restatement analysis except for the order in which
courts consider the relevant interests at stake. As is clear from the discussion below, both
approaches involve a consideration of government interests in determining which jurisdiction has
the most significant relationship to the occurrence and the parties.
7
  Although New Jersey courts have at times characterized New Jersey’s conflict of laws analysis
as a “governmental interest” approach, New Jersey courts apply the Second Restatement analysis
in torts cases. See Camp Jaycee, 962 A.2d at 459-60 (noting that, although “continuing to
denominate [the] standard as a kind of governmental interest,” New Jersey “adheres to the method
of analysis set forth in the [Second] Restatement” and “appl[ies] the Second Restatement’s most
significant relationship test in tort cases.”).
                                                 16
where the relationship, if any, between the parties is centered.” RESTATEMENT (SECOND)             OF

CONFLICT OF LAWS § 145 (1971). “These contacts are to be evaluated according to their relative

importance with respect to the particular issue.” Id.

       In this case, both Plaintiff’s injury and the conduct causing the injury occurred in St. Kitts.

Plaintiff is a resident of the Virgin Islands. Defendant Marriott is incorporated in Delaware, while

Defendants Royal St. Kitts and Luxury Hotels are St. Kitts companies. To the extent the fourth

§ 145 contact is relevant in a personal injury action, the relationship between the parties was

centered in St. Kitts—where Plaintiff visited Defendants’ hotel and her injuries occurred. See

Camp Jaycee, 962 A.2d at 462 (noting that the question of where the relationship between the

parties is centered is of greater consequence in contract cases than in tort actions).

       As a general rule, if “both conduct and injury occur in a single jurisdiction,” that

jurisdiction’s law will apply because the jurisdiction has “an obvious interest in regulating the

conduct of persons within its territory and in providing redress for injuries that occur[] there.”

Buccilli v. Nat’l R.R. Passenger Corp., 2010 WL 624113, at *3 (D.N.J. Feb. 17, 2010) (quoting

Camp Jaycee, 962 A.2d at 462) (internal quotation and quotation marks omitted). The Second

Restatement recognizes an exception to this rule where the occurrence of an injury can be

considered merely fortuitous. Id. at *3 (citing RESTATEMENT (SECOND) OF CONFLICT OF LAWS,

Comment (e) (1971)); see also Shields v. Consol. Rail Corp., 810 F.2d 397, 401 (3d Cir. 1987)

(noting that the site of an airplane crash may be categorized as merely fortuitous for purposes of

the choice of law analysis). That Plaintiff’s injury occurred in St. Kitts cannot be described as

merely fortuitous where Plaintiff visited St. Kitts for a three-day vacation. (Dkt. No. 63 at 2); see

Camp Jaycee, 962 A.2d at 462 (place of an injury was not fortuitous where a plaintiff’s presence

in Pennsylvania “was not an unanticipated detour on the way to another location, but was the final



                                                 17
destination”). Accordingly, the Court finds that St. Kitts has a more significant relationship to the

occurrence and the parties in view of the contacts identified in § 145 of the Second Restatement.

          The Second Restatement analysis does not end, however, with a “quantitative” review of

the § 145 contacts. Instead, the Court considers the significance of those contacts in light of the

“cornerstone principles” identified in § 6 of the Second Restatement to determine whether the

interests at issue suggest that one jurisdiction’s relationship to the occurrence or parties is more

significant than another’s. See Camp Jaycee, 962 A.2d at 461, 463. 8

          The Court notes that this case implicates competing interests of the two jurisdictions. As

Plaintiff points out, the shift in Virgin Islands negligence law exhibited by the Virgin Islands

Legislature’s adoption of comparative negligence—and the implications of that shift on the issue

of a premises owner’s duty of care as established in Machado—reflects a governmental concern

with providing plaintiffs with access to compensation, even where the plaintiff was partially at

fault for her injuries, and encouraging “the adjudication of negligence cases by a jury[.]” Machado,

61 V.I. at 397-99. Among the Second Restatement’s § 6 considerations, this Virgin Islands policy

interest—which would be impeded by application of St. Kitts law here—merits consideration in

the determination of which jurisdiction’s law to apply. See RESTATEMENT (SECOND) OF CONFLICT


8
    In this regard, the Second Restatement provides that, in the absence of statutory directives:

          [T]he factors relevant to the choice of the applicable rule of law include
          (a) the needs of the interstate and international systems,
          (b) the relevant policies of the forum,
          (c) the relevant policies of other interested states and the relative interests of those
          states in the determination of the particular issue,
          (d) the protection of justified expectations,
          (e) the basic policies underlying the particular field of law,
          (f) certainty, predictability and uniformity of result, and
          (g) ease in the determination and application of the law to be applied.

RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 6 (1971).

                                                    18
OF LAWS   § 6 (1971) (recognizing the “relevant policies of the forum” as a factor in the choice of

law determination).

        On the other hand, St. Kitts’ traditional premises liability approach reflects an interest in

limiting the circumstances under which a premises owner owes a duty of care (and, therefore, a

plaintiff’s ability to recover against that premises owner) in instances where a plaintiff’s injury did

not result from a premises owner’s failure to protect against an “unusual danger” of which the

plaintiff was not or could not have been aware—an interest that would be impeded here by

application of Virgin Islands law. This St. Kitts policy interest also merits consideration in

determining which jurisdiction’s law to apply. See RESTATEMENT (SECOND) OF CONFLICT OF LAWS

§ 6 (1971) (recognizing “the relevant policies of other interested states and the relative interests of

those states in the determination of the particular issue”). 9

        It is broadly recognized that jurisdictions hold a strong interest in regulating economic

conduct and prescribing liability within their own borders. See, e.g., LeJeune v. Bliss-Salem, Inc.,

85 F.3d 1069, 1072 (3d Cir. 1996) (recognizing that “Delaware’s interest in regulating purposeful

economic activity within its borders would be impaired” if Pennsylvania’s strict products liability

rule were applied in a personal injury case); Cooper v. Samsung Elecs. Am., Inc., 374 F. App’x

250, 256 (3d Cir. 2010) (observing that New Jersey courts have “‘continuously deferred to the

rights of other jurisdictions to regulate conduct within their borders,’ particularly ‘when

the conduct is ongoing and directed towards residents and non-residents alike’”) (quoting Camp

Jaycee, 962 A.2d at 466); Kase v. Seaview Resort & Spa, 599 F. Supp. 2d 547, 555 (D.N.J. 2009)

(noting New Jersey’s “powerful interest in the application of its laws to defendants . . . who own



9
 Plaintiff’s argument that this St. Kitts interest is not implicated because Marriott admits that it
does not do business in St. Kitts ignores that Royal St. Kitts and Luxury Resorts are St. Kitts
companies. (Dkt. No. 95 at 1; Dkt. No. 102 at 1).
                                                  19
and operate businesses in New Jersey,” particularly where the “allegedly tortious conduct and the

resultant injury” both occurred in New Jersey) (citations omitted).

        The Court finds that St. Kitts’ interest in regulating business activity and prescribing

liability within its borders outweighs the Virgin Islands’ competing interest in expanding access

to compensation for injured plaintiffs under the circumstances here. While the policies of the two

jurisdictions sit in competition, application of St. Kitts law is appropriate in view of both its

important interest in regulating conduct and prescribing liability within its borders as well as the

additional factors identified in § 6 of the Second Restatement—in particular, the “protection of

justified expectations” and the “certainty, predictability and uniformity of result.” That Plaintiff

was intentionally present in St. Kitts at the time of her injury is again critical to this finding. Courts

have repeatedly emphasized that “[w]hen a person chooses to travel across state lines, he should

expect the laws of the place in which he is located to govern his transactions.” Lebegern v. Forman,

471 F.3d 424, 433 (3d Cir. 2006) (citing Colley v. Harvey Cedars Marina, 422 F. Supp. 953, 957

(D.N.J. 1976) (“By entering the state or nation, the visitor has exposed himself to the risks of the

territory and should not expect to subject persons living there to a financial hazard that their law

had not created.”)); see also Blakesley v. Wolford, 789 F.2d 236, 243 (3d Cir. 1986) (noting in a

medical malpractice case that “it is only fair that the law of the state to which the patient has

voluntarily traveled, and in which the doctor has chosen to conduct the operation, be applied to

adjudicate the respective rights, duties, and obligations between the parties”); Amoroso v. Burdette

Tomlin Mem'l Hosp., 901 F. Supp. 900, 906 (D.N.J. 1995) (“Citizens do not . . . carry their home

state’s laws with them wherever they go.”).

        Further, businesses operating in a given jurisdiction reasonably expect that their operations

will be governed by the laws of that jurisdiction. Kase, 599 F. Supp. 2d at 554 (noting that the



                                                   20
defendant hoteliers “established and ran their hotel in New Jersey under the reasonable expectation

that this business and its operations would be governed by New Jersey law”) (citing Lebegern, 471

F.3d at 433). Requiring that a business be cognizant of and adjust its standards of care to meet the

standards employed in the various jurisdictions from which visitors arrive would work uncertainty

and unfairness into the system. See Colley, 422 F. Supp. at 957 (noting that a proposal that “would

require the community the visitor entered to step up its standards of behavior for his greater safety

or lift its financial protection to the level to which he was accustomed . . . would be rejected as

unfair”).

       In view of the foregoing, when the § 145 contacts are considered in light of the “cornerstone

principles” in § 6 of the Second Restatement, the result of the analysis continues to point to St.

Kitts as the jurisdiction whose law should apply in this matter. Accordingly, the presumption in

the Second Restatement that the law of the jurisdiction where the injury occurred—here, St.

Kitts—applies has not been overcome by a finding that any other jurisdiction has a more significant

relationship to the occurrence or the parties. The Court thus concludes that St. Kitts premises

liability law applies in this case under a Second Restatement analysis.


                   2. Hybrid Approach

       The same conclusion results if a hybrid approach to the conflicts of law analysis—such as

the one employed by the Pennsylvania courts and urged by Plaintiff—is utilized. This approach

rejects “the rigid lex loci delicti or place-of-injury rule ‘in favor of a more flexible rule which

permits analysis of the policies and interests underlying the particular issue before the

court.’” Carter v. Nat'l R.R. Passenger Corp., 413 F. Supp. 2d 495, 498 (E.D. Pa. 2005) (quoting




                                                 21
Griffith v. United Air Lines, 203 A.2d 796, 805 (Pa. 1964)). 10 It begins with “an ‘interest analysis’

of the policies of all interested states” in order to determine whether, in light of that analysis, there

is a “true conflict” or a “false conflict” at issue. Budget Rent-A-Car Sys., Inc. v. Chappell, 407 F.3d

166, 170 (3d Cir. 2005) (citations omitted). “A true conflict exists “when the governmental

interests of [multiple] jurisdictions would be impaired if their law were not applied.’” Id.

(quoting Lacey, 932 F.2d at 187 n.15) (alteration in original). In those cases, the question of which

jurisdiction’s law to apply rests on a determination of which jurisdiction has “the most significant

contacts or relationships with the particular issue.” Budget, 407 F.3d at 170 (internal quotation and

quotation marks omitted). “A false conflict exists if only one jurisdiction’s governmental interests

would be impaired by the application of the other jurisdiction’s law.” Id. (quoting Lacey, 932 F.2d

at 187). Where there is a false conflict, the law of the only interested jurisdiction is applied. Id.

(citations omitted). 11

        In effect, this “interest analysis” involves a similar review of the two jurisdictions’

underlying policy interests that the Court performed above in the context of its analysis of the

“cornerstone principles” set forth in § 6 of the Second Restatement. As previously discussed, this

case implicates competing policy interests of the Virgin Islands and St. Kitts, in that the differences

between the two jurisdictions’ premises liability standards put the Virgin Islands’ interest in

broadening the circumstances under which injured plaintiffs have access to recovery at odds with



10
   Nonetheless, Pennsylvania courts have continued to recognize the presumption in personal
injury cases established by the Second Restatement that “favors the application of the law of the
state where the injury occurred unless another state has a more significant relationship to the
occurrence and the parties.” Marks v. Redner's Warehouse Markets, 136 A.3d 984, 988 (Pa. Super.
Ct. 2016).
11
  A third scenario may arise in “unprovided-for” cases where “no jurisdiction’s interests would
be impaired if its laws were not applied.” Budget, 407 F.3d at 170. In those cases, the law of the
place of the injury continues to govern. Id. (citation omitted).
                                                   22
St. Kitts’ interest in controlling the conduct of businesses and prescribing liability within its

borders. As such, a “true conflict” exists here, and the choice of which jurisdiction’s law to apply

depends on which jurisdiction has “the most significant contacts or relationships with the particular

issue.” Budget, 407 F.3d at 170 (internal quotation and quotation marks omitted).

       The Court has already determined above in the context of its Second Restatement analysis

that St. Kitts has the most significant relationship to the occurrence and parties in this case. The

underlying reasons which support that conclusion are equally applicable here in arriving at the

similar conclusion that St. Kitts has the most significant contacts or relationships with the matter

before this Court. Accordingly—as is the case under a Second Restatement analysis—St. Kitts

premises liability law applies under the hybrid approach.

       The cases on which Plaintiff relies to urge a conclusion that Virgin Islands law should

apply under the hybrid analysis are inapposite and therefore do not advance her cause. In Budget,

407 F.3d 166, a New York resident was permanently paralyzed following a car accident in

Pennsylvania involving a car rented from Budget Systems, Inc., (“Budget”) in Michigan and

driven by a Michigan resident. Id. at 169. 12 The Third Circuit considered whether New York or

Michigan law on vicarious liability should apply with respect to Budget’s liability, as the owner

of the vehicle, for the injuries sustained by the New York resident. Id. 13 The Third Circuit

identified the impetus behind Michigan’s law capping vicarious liability for rental car companies

as an interest in “preventing rental car companies from deciding not to do business (or to do less



12
  At the time, Budget Systems, Inc. was a Delaware corporation that maintained its principal place
of business in Illinois. Id. at n.1.
13
  The Budget Court quickly disposed of any contention that Pennsylvania law should apply, noting
that Pennsylvania held no interest in the dispute because there was no connection between
Pennsylvania and the parties other than the “chance occurrence of the accident in Pennsylvania.”
Budget, 407 F.3d at 177 n.9.
                                                 23
business) in [] Michigan for fear of unlimited vicarious liability.” Id. at 177. The Third Circuit

doubted whether this interest in attracting rental car business to the state was implicated at all by

a decision to apply New York’s vicarious liability law in an accident occurring in Pennsylvania

and involving injuries to a New York citizen. Id. at 177-78. To the contrary, the Budget Court

found that application of New York’s more stringent law would “likely advance[] Michigan’s

interest in making it a relatively attractive place for rental car companies to do business by

highlighting the value of Michigan’s liability cap.” Id. at 178 (emphasis in original).

        Unlike the case at bar, Michigan’s interests in controlling the conduct of businesses and

prescribing liability for injuries occurring within its borders were not implicated under the facts of

Budget, where the accident leading to the New York citizen’s injuries occurred in Pennsylvania,

and not Michigan. Indeed, the Third Circuit noted that Budget could take steps to “preserve the

value of Michigan’s liability cap” by, for example, limiting the use of vehicles it rented in

Michigan to intrastate travel or barring its customers from operating its vehicles in New York. Id.

In sum, Michigan’s interest in the application of its vicarious liability law under the facts of Budget

was much less significant than St. Kitts’ interest in the application of its premises liability law in

this case.

        The facts of Carter v. Nat’l R.R. Passenger Corp., 413 F. Supp. 2d 495 (E.D. Pa. 2005),

are similarly distinguishable. In that case, a Pennsylvania citizen boarded an Amtrak train in

Pennsylvania. Id. at 498. He suffered serious injuries as he was exiting the train in Maryland, his

intended destination. Id. Applying Pennsylvania’s conflict of laws analysis, the district court

considered whether Maryland or Pennsylvania had a greater interest in the application of their




                                                  24
respective laws. Id. at 498-500. 14 Pointing to Budget as a comparator, the Carter Court determined

that Maryland did not have any interest in limiting the liability of Amtrak—an interstate common

carrier—to protect Maryland’s business climate. Id. at 500. Noting that Amtrak was an out-of-state

corporation and that the railroad’s “main tracks traverse[d] [Maryland] between Delaware and the

District of Columbia,” the Carter Court found that Maryland had no interest in the application of

its contributory negligence bar because, “[u]nlike other businesses, [Amtrak] cannot pick up and

leave.” Id. (emphasis added). The Carter Court further determined that—in light of its conclusion

that Maryland had no interest in the application of its law—the fact that Maryland was the

plaintiff’s intended destination did not alter the analysis. Id.

        As other courts applying Pennsylvania’s choice of law analysis have noted in examining

Carter, “there is a difference in kind between an accident occurring on a ‘moving

instrumentality’”—such as an Amtrak train or an airplane—“and one arising from ‘the use of and

condition of property,’ which is ‘traditionally [a] matter [] of local control.’” Heichel v. Marriott

Hotel Servs., Inc., 2019 WL 318256, at *3 (E.D. Pa. Jan. 24, 2019) (quoting Shuder v. McDonald's

Corp., 859 F.2d 266, 272 (3d Cir. 1988)); see also Marks v. Redner’s Warehouse Markets, 136

A.3d 984, 990 (Pa. Super. 2016) (distinguishing cases such as Carter involving “interstate

common carrier[s]” from cases involving “brick and mortar facilities” that operate within a

jurisdiction’s borders for purposes of determining the jurisdiction’s interest in the application of

its law).

        In Heichel, 2019 WL 318256—a case involving analogous facts to the instant matter—the

district court observed that where a hotel guest was injured in a slip-and-fall accident at the




14
   Pennsylvania had adopted a comparative negligence statute, while Maryland adhered to the
traditional rule of contributory negligence.
                                                  25
Marriott Marquis Hotel in Washington D.C., “Washington D.C. plainly [held] an interest in

regulating the liabilities of its hotels, since the hospitality industry is an important component of

the business climate.” Id. at *3. The Heichel Court further noted that if it were to adopt the

plaintiff’s theory that the law of her home jurisdiction should apply, “hotels may well risk

becoming subject to the substantive law of the home state of each of its guests—an outcome that

Pennsylvania courts have rejected.” Id. (quoting Levin by Levin v. Desert Palace Inc., 465 A.2d

1019, 1021 (Pa. Super. 1983) (“A hotel owner relies on the laws of the state in which the hotel is

located to determine the standard of conduct required of him. It could not be expected that a hotel

should comply with the laws of all the states of which its guests are citizens.”)). In light of these

interests—as well as the significant contacts between the plaintiff, the hotel, and the forum given

the plaintiff’s intentional presence in Washington, D.C. where “she planned a trip to Washington

D.C. and was a guest of the hotel” for at least an overnight stay—the Heichel Court determined

that Washington D.C. law should apply. Id. 15

       In sum, considering the Virgin Islands’ and St. Kitts’ respective interests in this case and

the significant contacts between St. Kitts and the parties given Plaintiff’s intentional presence on

St. Kitts as a guest at the St. Kitts Marriott Resort and Royal Beach Casino, the Court finds that

St. Kitts premises liability law applies in this case under a hybrid choice of law analysis. 16



15
   While the Carter Court did not deem the plaintiff’s intentional presence in Maryland to be
significant under the specific circumstances of that case, the Court notes that the question whether
the place of the injury was fortuitous continues to be an important consideration for courts applying
Pennsylvania’s choice of law analysis. See, e.g., Acker v. Ray Angelini, Inc., 259 F. Supp. 3d 305,
311 (E.D. Pa. 2016) (“Although the site of an accident is no longer controlling, where it is
not fortuitous, and where the negligent conduct at issue occurred within a state, that state’s interest
in ‘regulating purposeful economic activity within its borders’ would be impaired by application
of another state’s law.”) (quoting LeJeune, 85 F.3d at 1072).
16
  Although the approach is not advocated by any party, the Court notes that this same outcome
would result were a pure “governmental interest” analysis applied, as that analysis focuses on
                                                  26
       E.      Defendants’ Entitlement to Summary Judgment

       Defendants contend that—if St. Kitts premises liability law is applied—summary judgment

should be granted in their favor because “the Court’s reasoning when it originally granted

summary judgment remains valid and applicable.” (Dkt. No. 384 at 8). The Court agrees.

       In light of the undisputed facts in this case, the Court found in ruling on Defendants’

Motion for Summary Judgment that Plaintiff had failed as a matter of law “to show that there was

a dangerous condition which created a duty upon which her negligence claim can be premised.”

(Dkt. No. 353 at 15). In so holding, the Court found that “[b]ecause a shower’s slipperiness while

in use is common knowledge, and is open and obvious . . . the potential slipperiness of a shower

in normal use is not a dangerous condition against which landowners must protect lest they be

found negligent.” Id. at 12-13 (citing Dille v. Renaissance Hotel Mgmt. Co., LLC, 2012 WL

2396666, at *3 (E.D. Mo. June 25, 2012) (“[B]ecause the potential danger created when a bathtub

becomes wet is not hidden or difficult to ascertain, there is no duty, as a matter of law, to provide

precautions against such conditions.”) (collecting cases)). The Court further concluded that

“[i]ndividuals are charged with the knowledge that bathtubs are slippery when water and soap are

added,” and recognized that the “majority of courts charge guests with reasonable use of their

senses to keep a lookout for open and obvious conditions in bathrooms, including the fact that

water is slippery on tub or shower surfaces.” Id. at 12 (quoting Brault by Brault v. Dunfey Hotel

Corp., 1988 WL 96814, at *9 (E.D. Pa. Sept. 13, 1988), aff'd, 870 F.2d 650 (3d Cir. 1989)).

Rejecting each of Plaintiff’s arguments to the contrary, the Court concluded that there was “no

evidence as to the dangerousness [of the bathtub] other than Plaintiff’s subjective opinion and the



“which state’s policy would be advanced by having its law apply.” In re Air Crash Disaster, 559
F. Supp. at 342. As described above, the Court finds that St. Kitts’ interest in the application of its
law outweighs the interests of the Virgin Islands in this case.
                                                  27
fact of a fall,” and, therefore, there was “no dangerous condition, as a matter of law, that would

confer a duty [on Defendants] to warn or protect.” Id. at 13-15.

          As the Court recognized in its May 26, 2017 Opinion on Plaintiff’s Motion for

Reconsideration, this holding was “premise[d] [o]n the Court’s analysis that an open and obvious

condition cannot give rise to a duty of care.” (Dkt. No. 382 at 10). The Court further recognized

that this analysis could no longer stand in light of the Virgin Islands Supreme Court’s

determination in Machado that “the foreseeability of harm is the touchstone of the existence of a

land possessor’s duty of reasonable ordinary care,” and that the “open and obvious” danger

doctrine—interpreted as an affirmative defense based on a plaintiff’s implied assumption of risk—

was not compatible with the Virgin Islands Legislature’s adoption of comparative negligence.

Machado, 61 V.I. at 384 (internal quotation and quotation marks omitted). The Court observed

that—in the wake of Machado—the proper inquiry under Virgin Islands law was “whether a

reasonable jury could conclude that Defendants should have foreseen that Plaintiff’s normal use

of a shower—including the slipperiness thereof when wet—could have caused her injury, thus

requiring Defendants to take reasonable steps to prevent such injuries,” regardless of whether the

danger presented by a shower was open and obvious. Id. at 11 (citing Machado, 2014 WL 5282116

at *7).

          As discussed above, while Machado thus altered the applicable premises liability standards

in the Virgin Islands with respect to a landowner’s duty of care, St. Kitts law continues to recognize

that a landowner’s duty of care is “one of using reasonable care to prevent damage to the plaintiff

from an unusual danger of which the defendant knew or ought to have known, and of which the

plaintiff did not know or which he could not have been aware.” Barratt, Claim No. ANUHCV

2009/0343 at ¶ 26. Whether articulated as an “unusual danger” doctrine or an “open and obvious



                                                  28
danger” doctrine, the import of the two doctrines is the same—a landowner owes no duty of care

to protect a plaintiff from dangers that are known, usual, or obvious. Thus, applying St. Kitts

premises liability law, the Court’s prior determination that a bathtub’s slipperiness while in use is

common knowledge, and is “open and obvious”—or, put differently, is a danger that is “usually

found in carrying out the task o[r] fulfilling the function” for which a bathtub is normally used, id.

at ¶ 24—continues to control the question of Defendants’ entitlement to summary judgment. Under

the circumstances of this cases—as described fully in the Court’s Memorandum Opinion granting

Defendants’ Motion for Summary Judgment (Dkt. No. 353)—Defendants owed no duty to Plaintiff

under St. Kitts law to prevent the injuries that Plaintiff sustained when she slipped in the hotel

bathtub, as the slipperiness of the bathtub did not constitute an “unusual danger . . . of which []

[Plaintiff] did not know or could not have been aware.” Barratt, Claim No. ANUHCV 2009/0343

at ¶ 26.

           In support of her contention that summary judgment is improper even if St. Kitts law is

applied, Plaintiff argues that the “unusual danger” doctrine operates as an affirmative defense

grounded in assumption of risk under St. Kitts law, and that this affirmative defense must be

specifically pleaded or is otherwise waived. (Dkt. No. 383 at 9-10; Dkt. No. 387 at 5-7). Plaintiff

contends that Defendants have failed to meet this heightened pleading standard, and that they have

therefore waived their reliance on the “unusual danger” doctrine as an affirmative defense. (Dkt.

No. 387 at 7).

           The Court notes, however, that the case on which Plaintiff relies for this proposition—

Cleston Maynard v. Wayne Jeffers, Claim No. NEVHCV2004/0131 (Eastern Caribbean Sup. Ct.,

St. Christopher and Nevis, Dec. 18, 2015)—involved claims against multiple defendants, only one

of which was based on a premises liability theory. Reference to the need for specific pleadings was



                                                 29
not made in the context of a discussion of the “unusual danger” doctrine under a premises liability

theory, but rather with respect to the distinct doctrine of “violenti non fit injuria” as it related to a

defendant’s alleged negligent operation of a forklift. Id. at ¶ 95.17 In fact, in its discussion of the

separate premises liability claim, the Cleston Court noted that a third defendant—against whom

the premises liability claim was advanced—had “denied that it failed in any duty owed to the

claimant” where “[t]here was no unusual danger in the use of the forklift by the second

defendant[.]” Id. at ¶ 84-85. The judge in Cleston dismissed the claims against the third defendant

based on his conclusion that the third defendant “owed the claimant none of the duties of care

alleged in its statement of claim.” Id. at ¶ 90 (emphasis added). Contrary to Plaintiff’s contention,

this holding comports with the Court’s finding above that the question of whether a danger is

“unusual” goes to the issue of a premises owner’s duty of care under St. Kitts law. Accordingly,

the Court finds no support for Plaintiff’s claim that the “unusual danger” doctrine is an affirmative

defense that must be specifically pleaded under St. Kitts law, rather than a factor in the analysis of

a premises owner’s duty of care to a plaintiff as described in Barratt. 18



17
   As described in Cleston, the doctrine of violenti non fit injuria arises in situations where “[a]
person makes an agreement, whether expressly or by implication, to run the risk of harm
negligently inflicted by another.” Cleston, Claim No. NEVHCV2004/0131 at ¶ 95 (quoting
CHARLESWORTH & PERCY ON NEGLIGENCE (12th Ed.)). “The defence, which must be pleaded
specifically, raises issues whether (a) the claimant agreed to the breach of a duty of care, owed him
by the defendant; and (b) the claimant consented to waive his right of action against the defendant
in respect to that breach.” Id. (quoting CHARLESWORTH & PERCY ON NEGLIGENCE (12th Ed.)).
18
   Even if Plaintiff’s position regarding whether the “unusual danger” doctrine is an affirmative
defense were correct, the Court notes that the determination in Cleston that the claimant had failed
to sufficiently plead the affirmative defense of violenti non fit injuria arose under circumstances
where the defense was raised “for the first time[] at the end of the case[,]” and its consideration at
that stage would therefore be “fundamentally unfair.” Id. at ¶ 97. Plaintiff herself recognizes that
Defendants in this case have “argued repeatedly that they did no[t] owe Plaintiff any duty of care
because the slipperiness of the bathtub was ‘open and obvious’ and that no dangerous condition
existed,” and that “Plaintiff was entirely responsible for her own injury[.]” (Dkt. No. 383 at 10).
The circumstances of Cleston are therefore entirely inapposite.
                                                   30
       Plaintiff also asserts that a grant of summary judgment in this case would be procedurally

inappropriate under St. Kitts law. Pointing out that bench trials were held in each of the Eastern

Caribbean Supreme Court cases cited by Defendants, Plaintiff contends that “St. Kitts negligence

law requires a fact finder to determine all substantive issues,” and that this case may therefore not

“be disposed of on a summary judgment motion” if St. Kitts law is applied. (Dkt. No. 387 at 2-3).19

       Plaintiff’s argument is misplaced. It is well-established that federal courts sitting in

diversity apply state substantive law and federal procedural law. Chamberlain v. Giampapa, 210

F.3d 154, 158 (3d Cir. 2000) (citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)). It is also well-

established that “[t]he standard for summary judgment is a procedural issue that is governed by

federal law in diversity cases.” 1704 Farmington v. City of Memphis, Tenn., 437 F. App’x 387,

389 (6th Cir. 2011) (citing Shropshire v. Laidlaw Transit, Inc., 550 F.3d 570, 573-74 (6th Cir.

2008); see also McEwen v. Delta Air Lines, Inc., 919 F.2d 58, 60 (7th Cir. 1990) (“Federal courts

may grant summary judgment under Rule 56 on concluding that no reasonable jury could return a

verdict for the party opposing the motion, even if the state would require the judge to submit an

identical case to the jury.”); Morello v. Kenco Toyota Lift, 2015 WL 1400582, at *3 (E.D. Pa. Mar.

26, 2015) (holding that Pennsylvania’s procedural rule regarding restricting the evidence to be

considered on summary judgment was “not applicable in federal court, as summary judgment in

federal court is governed by Fed[eral] R[ule of] Civ[il] P[rocedure] 56”) (citing Gasperini v. Ctr.

for Humanities, Inc., 518 U.S. 415, 427 (1996)). Accordingly, regardless of the applicable

summary judgment standard in St. Kitts, the Court applies the summary judgment standard



19
  The Court notes that the premise of Plaintiff’s contention is undermined by her recognition that
the Eastern Caribbean Supreme Court “provides for summary judgment on cases that warrant
being disposed of without a trial.” (Dkt. No. 387 at 2 (citing EASTERN CARIBBEAN CIV. P. R. 15.2
(“The court may give summary judgment on the claim or on a particular issue if it considers that
the . . . claimant has no real prospect of succeeding on the claim or the issue[.]”)).
                                                 31
established by Federal Rule of Civil Procedure 56 in determining whether Defendants are entitled

to summary judgment in this case.

        In sum, the Court finds that—applying St. Kitts’ substantive premises liability law to the

undisputed facts of this case—Defendants are entitled to summary judgment under Federal Rule

of Civil Procedure 56 with respect to each of Plaintiff’s claims. In so concluding, the Court relies

on the rationale of its Memorandum Opinion granting Defendants’ Motion for Summary Judgment

prior to the Virgin Islands Supreme Court’s decision in Machado (Dkt. No. 353), as the Court’s

analysis in that opinion remains valid under St. Kitts premises liability law.

                                     III.    CONCLUSION

        For the reasons discussed above, the Court concludes that this case is governed by St. Kitts

premises liability law, and that the Court’s analysis in its Memorandum Opinion granting

Defendants’ Motion for Summary Judgment (Dkt. No. 353) remains valid where St. Kitts law is

applied. Accordingly, the Court will enter summary judgment in favor of Defendants and dismiss

Plaintiff’s claims.

        An appropriate Order accompanies this Memorandum Opinion.

Date: August 16, 2019                                         _______/s/_______
                                                              WILMA A. LEWIS
                                                              Chief Judge




                                                 32
